The provision in the plaintiffs' charter (granted in 1841) that "the sum to be paid by each member shall always be in proportion to the original amount of deposit note or notes," was materially modified by c. 501, Laws of 1847, rendering members of mutual fire insurance companies "which now are or may hereafter be formed" liable only to the extent of their deposit notes; and this has since continued to be the limit of their liability. C. S., c. 154, s. 2; G. S., c. 158, s. 1; G. L., c. 173, s. 1; P. S., c. 168, s. 1.
When the assessment sought to be enforced, and which amounted to more than eighty-three per centum of the value of the deposit notes, was made, the different classes of notes constituting the entire assets of the company had previously paid assessments varying from two to thirty-five and one half per centum, and consequently it would have subjected the makers of some of them to more than the extreme limit of statutory liability if the assessment had been made upon the basis of face value. The remaining alternative was to credit each note with the amount of the previous assessments upon it, and assess the balance only. This was found to be barely sufficient to meet the required assessment, and in view of this fact, we think the mode of assessment adopted be the plaintiffs is neither legally nor equitably open to objection.
The vote of the directors imposing the assessment was, under the circumstances disclosed, provable by parol. Nashua Fire Ins. Co. v. Moore,55 N.H. 48, 55; White Mts. Railroad v. Eastman, 84 N.H. 124, 138; Edgerly v. Emerson, 23 N.H. 555; Cram v. Bangor House Proprietary, 12 Me. 354.
Judgment for the plaintiffs.
CLARK, J., did not sit: the others concurred.